Case 2:20-cv-10444-DMG-PVC Document 14 Filed 01/27/21 Page 1 of 2 Page ID #:101




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    CV 20-10444-DMG (PVCx)                                   Date   January 27, 2021
               CV 21-550-DMG (PVCx)
               CV 21-597-DMG (PVCx)

   Title Naresh Rammohan v. Marc Thomas, et al.                                        Page     1 of 2
         Ray Westerman v. Marc Thomas, et al.
         Jesse Lowe v. Marc Thomas, et al.

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                               NOT REPORTED
                Deputy Clerk                                             Court Reporter

      Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               None Present                                               None Present

  Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY CASES SHOULD
               NOT BE CONSOLIDATED AND WHY CASES SHOULD NOT BE
               STAYED

          On November 13, 2020, Plaintiff Naresh Rammohan filed a shareholder derivative action
  alleging violations of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a et seq. (“Exchange
  Act”), breaches of fiduciary duty, and related claims against corporate officers of Wrap
  Technologies, Inc. (“Wrap Technologies”) and nominal defendant, Wrap Technologies. [20-
  10444 Doc. # 1.]

          On January 20, 2021, Plaintiff Ray Westerman filed a shareholder derivative action
  alleging violations of the Securities Exchange Act and breaches of fiduciary duty against corporate
  officers of Wrap Technologies and nominal defendant, Wrap Technologies. [21-550 Doc. # 1.]
  On January 25, 2021, Westerman was transferred to this Court as related to Rammohan. [21-550
  Doc. # 9.]

          On January 22, 2021, Plaintiff Jesse Lowe filed a shareholder derivative action alleging
  violations of the Securities Exchange Act, breaches of fiduciary duty, and related claims against
  corporate officers of Wrap Technologies and nominal defendant, Wrap Technologies. [CV 21-
  597 Doc. # 1.] On January 27, 2021, Lowe was transferred to this Court as a related case. [21-
  597 Doc. # 11.]

         The parties in Rammohan, Westerman, and Lowe are hereby ORDERED TO SHOW
  CAUSE by no later than February 5, 2021 why the cases should not be consolidated under the
  caption, In re Wrap Technologies, Inc. Shareholder Derivative Litigation, Case No. CV 20-10444-
  DMG (PVCx), with a single amended consolidated shareholder derivative complaint or designated

   CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-10444-DMG-PVC Document 14 Filed 01/27/21 Page 2 of 2 Page ID #:102




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-10444-DMG (PVCx)                                   Date    January 27, 2021
                CV 21-550-DMG (PVCx)
                CV 21-597-DMG (PVCx)

   Title Naresh Rammohan v. Marc Thomas, et al.                                         Page     2 of 2
         Ray Westerman v. Marc Thomas, et al.
         Jesse Lowe v. Marc Thomas, et al.

  operative complaint. See Fed. R. Civ. P. 42(a) (A court may consolidate actions pending before
  it if they “involve a common question of law or fact.”); see also Pierce v. County of Orange,
  526 F.3d 1190, 1203 (9th Cir. 2008) (district courts have broad discretion whether or not to
  consolidate actions) (citing Investor’s Research Co. v. U.S. Dist. Court for the Cent. Dist. of
  Cal., 877 F.2d 777, 777 (9th Cir. 1989)); Huene v. United States, 743 F.2d 703, 704 (9th Cir.
  1984) (in determining whether consolidation is appropriate, courts weigh “the saving of time
  and effort consolidation would produce against any inconvenience, delay, or expense that it would
  cause.”).

          The parties in Rammohan, Westerman, and Lowe are further ORDERED TO SHOW
  CAUSE why their actions (whether consolidated or not) should not be stayed pending resolution
  of a similar class action before this Court, In re Wrap Technologies, Inc. Securities Exchange Act
  Litigation, Case No. CV 20-8760 DMG (PVCx) given the apparent “substantial overlap” between
  the cases and to “promote judicial efficiency and avoid duplicative efforts.” See In re STEC, Inc.
  Derivative Litig., No. CV 10-00667-JVS (MLGx), 2012 WL 8978155, at *6 (C.D. Cal. Jan. 11,
  2012) (staying derivative shareholder action pending resolution of securities class action); see also
  Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (the “power to stay proceedings is incidental to
  the power inherent in every court to control disposition of the causes on its docket with economy
  of time and effort for itself, for counsel, and for litigants.”).

         The parties in Rammohan, Westerman, and Lowe may submit either a joint or separate
  responses to the OSC.

  IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
